UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1030


ELLIS HARLEY BARBER,

                Plaintiff - Appellant,

          v.

HOWARD COUNTY CIRCUIT COURT; UNITED STATES SOLICITOR
GENERAL; ATTORNEY GENERAL FOR MARYLAND; TERRY PALMER;
BLANCHE ANNE STALLINGS; CONLEY COMPTON,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-03739-ELH)


Submitted:   April 24, 2014                 Decided:   April 29, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellis Harley Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ellis Harley Barber appeals the district court’s order

dismissing    his   civil   complaint.   On   appeal,   we   confine   our

review to the issues raised in the Appellant’s brief.            See 4th

Cir. R. 34(b).      Because Barber does not in his informal brief

challenge the bases for the district court’s disposition, he has

forfeited appellate review of the court’s order.             Accordingly,

we affirm the district court’s judgment.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                    2